


Exhibit 10.27
December 23, 2013


Rolla P. Huff
1375 Peachtree Street
Atlanta, GA 30309


Re:    Succession Agreement


Dear Rolla:


This letter agreement sets forth the complete terms under which you are retiring
as the Chief Executive Officer and President of EarthLink, Inc. (the “Company”)
and will serve as the Company’s Chairman of the Board during a “Transition
Period” (as defined below).
1.Retirement Date. You are hereby retiring as the Chief Executive Officer and
President of the Company effective as of January 13, 2014 (your “Retirement
Date”). You also are hereby resigning as of the Retirement Date from the boards
of directors of any of the Company’s subsidiaries on which you serve and any
other positions that you hold with any of the Company’s subsidiaries.
2.    Payments. As consideration for the General Release described in paragraph
9 of this letter agreement and the other consideration described herein, the
receipt and adequacy of which are hereby acknowledged, the Company will pay you
the following:
(a)    You, or after your death, your beneficiary, will receive a payment in the
amount of $1,650,000.00 in a single lump sum payment on the first payroll date
occurring (and no later than thirty (30) days) after the six months following
your Retirement Date or, if earlier, your death; and
(b)    You, or after your death, your beneficiary, will receive a non-compete
payment in the amount of $1,650,000.00 in a single lump sum payment on the first
payroll date occurring (and no later than thirty (30) days) after the six months
following your Retirement Date or, if earlier, your death; and
(c)    You, or after your death, your beneficiary, will receive the annual bonus
you would have received, if any, under the Company’s annual bonus plan for the
Company’s fiscal year ending December 31, 2013, such annual bonus to be based on
actual financial performance (without regard to personal performance metrics),
and such annual bonus to be paid, in a single lump sum on the same date as bonus
awards for the Company’s fiscal year ending December 31, 2013 are paid to the
other participants in the Company’s annual bonus plan (but in no event later
than 2½ months after December 31, 2013).

Page 1 of 9

--------------------------------------------------------------------------------






Nothing in this letter agreement shall be deemed an admission by the Company or
any parent, subsidiary or affiliate of the Company, or by you, of any violation
of any agreement, statute, law, or right or of any wrongdoing of any kind.
3.    Employee Benefits. You also will receive the following employee benefits:
(a)    You will have the right to elect and pay for continuation of your health
insurance coverage under the Company’s health plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), in accordance
with the terms of the applicable Company health plans, and you will be required
to pay any sums that are required to be paid for such COBRA continuation
coverage. You, or after your death, your beneficiary, will receive a COBRA
payment in the amount of $25,812.00 in a single lump sum payment on the first
payroll date occurring (and no later than thirty (30) days) after the six months
following your Retirement Date or, if earlier, your death.
(b)    You will receive your vested benefits under the Company’s 401(k) Plan in
accordance with its terms.
(c)    You and your dependents’ rights to benefits under the Company’s other
employee benefit plans in which you participated, if any, will be determined in
accordance with the applicable plan documents.
(d)    You may retain your current Company-provided computer and related
equipment, iPad and cellular telephone, cleared of any Company proprietary or
confidential information.
4.    Standard Payments. You, and after your death, your beneficiary, will
receive payments for your earned and unpaid base salary accrued through your
Retirement Date and unreimbursed business and entertainment expenses incurred or
otherwise payable through your Retirement Date as are reimbursable under the
Company’s normal policies. Payment of these items will be made in a manner
consistent with the normal check processing schedules of the Company but in no
event later than thirty (30) days after your Retirement Date. Payment of
unreimbursed medical, dental and other employee benefit expenses shall be paid
pursuant to the terms of the applicable benefit plans in which you participated.

Page 2 of 9

--------------------------------------------------------------------------------






5.    Transition Period.
(a)    During the period commencing on your Retirement Date and ending on a date
to be mutually agreed between you and the Board of Directors, which date shall
not be later than the date of the Company’s 2014 Annual Meeting of Stockholders
(the “Termination Date), you shall continue to serve as the Company’s Chairman
of the Board. As Chairman, your primary responsibilities shall include providing
transition assistance to the new Chief Executive Officer and President of the
Company with respect to the following: Board of Directors meeting planning; 2014
budgeting and longer-term planning; 2014 compensation program development; 2013
officer incentive compensation and performance reviews; and investor and
customer communications.
(b)    As sole compensation for your services as Chairman, you shall be paid at
the rate of your base salary in effect as of the Retirement Date in accordance
with the manner you were paid prior to your Retirement Date (no less frequently
than monthly). For the avoidance of doubt, you will not be a participant in the
Company’s annual bonus plan or long-term incentive plan for the Company’s fiscal
year ending December 31, 2014. You also will not be a participant in the Board
of Directors Compensation Plan.
(c)    As Chairman you will be reimbursed for business and entertainment
expenses incurred through your Termination Date, subject to reasonable
documentation and compliance with the Company’s standard expense reimbursement
policy.
(d)    On the Termination Date you shall resign as a member of the Company’s
Board of Directors, as the Chairman of the Board and as an employee of the
Company. After the Termination Date, you will no longer be an employee of the
Company or of any parent, subsidiary or affiliate of the Company. You also agree
to waive any claim of future employment with the Company or any parent,
subsidiary or affiliate of the Company.
(e)    Notwithstanding the foregoing, for purposes of Section 409A of the Code,
the Company and you agree that you will have a “separation from service” within
the meaning of Section 409A of the Code on the Retirement Date, because it is
reasonably anticipated that the level of bona fide services you will perform
after the Retirement Date will permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services you performed over the
thirty six (36) month period immediately preceding the Retirement Date.
6.    Company Stock.
(a)    Your Company Stock Options as of the Retirement Date are set forth on
Exhibit A attached hereto. Your Company Stock Options shall become vested, if
not previously vested, as of the Retirement Date. Should you be prohibited from
executing your then vested Company Stock Options during the ninety (90)-day
period after the Termination Date due to having material non-public information
about the Company, such exercise period will be extended until ten (10) days
following the date that you no longer have material non-public information about
the Company (but in no event will your vested Company Stock Options be
exercisable beyond their latest expiration date as set forth in the award
agreements).

Page 3 of 9

--------------------------------------------------------------------------------






(b)    Set forth on Exhibit B attached hereto are your Company Restricted Stock
Units (“Company RSUs”) as of the Retirement Date and the applicable vesting
terms for your Company RSUs. Your Company RSUs shall become vested and payable,
if not previously vested and payable as of the Retirement Date, except if any of
such Company RSUs contain performance criteria for payment (either alone or in
combination with any continued employment or other requirements), then any
tranche of such Company RSUs for which the performance period has ended prior to
the Retirement Date shall not be affected by the foregoing provisions of this
paragraph. For example, if the Company RSU has separate twelve (12)-month
performance periods for each of two tranches and the Retirement Date occurred
during the beginning of the second such performance period, the second tranche
would fully vest upon the Retirement Date; and the first tranche would vest (or
not) based on the actual achievement of the performance goals applicable to the
first performance period. Promptly following (and no later than thirty (30) days
after) your Retirement Date, the Company shall deliver to you the shares of
Common Stock related to such vested and payable Company RSUs together with cash
dividend amounts payable with respect to such Company RSUs in accordance with
the terms of the award agreements. In accordance with past practice, the Company
will accept shares of Common Stock underlying Company RSUs in settlement of tax
withholding obligations.
7.    Accord and Satisfaction. By signing this letter agreement, you accept the
payments and benefits described herein as a final accord and satisfaction of all
payments and benefits due you from the Company or any parent, subsidiary or
affiliate of the Company relating to your employment, including, without
limitation, any amounts that may be due you under the terms of your Second
Amended and Restated Employment Agreement dated October 19, 2011 (as amended),
which is attached hereto as Exhibit C (your “Employment Agreement”), and you
hereby waive any rights to receive any other payments and benefits from the
Company or any parent, subsidiary or affiliate of the Company other than as
described in this letter agreement, including without limitation, any payments
and benefits to which you may be entitled under your Employment Agreement. You
also acknowledge that you are not entitled to receive any payments or benefits
under any severance plan, arrangement, program or policy of the Company or any
parent, subsidiary or affiliate of the Company. Except as otherwise provided
herein, this letter agreement constitutes the final and entire agreement between
you and the Company on the subject matter herein, and no other representation,
promise, or agreement has been made to cause you to sign this letter agreement.
All other agreements regarding your employment or the subject matter therein
shall be superceded by this letter agreement, except as expressly set forth
herein.
8.    Non-Competition, Non-Recruitment and Confidential Information. You agree,
acknowledge and affirm that Sections 7, 8, 9, and 10 of your Employment
Agreement remain in full force and effect and are not superceded, merged or
otherwise affected by this letter agreement and that you will continue to be
bound by the terms and conditions of Sections 7, 8, 9, and 10 of your Employment
Agreement (notwithstanding the non-renewal and termination of the other
provisions of your Employment Agreement as described above). You further agree
that the covenants, prohibitions and restrictions contained in this letter
agreement are in addition to, and not in lieu of, any rights or remedies that
the Company may have available pursuant to the foregoing sections of your
Employment Agreement or the laws of any jurisdiction, or the common law or
equity, and the enforcement or non-enforcement by the Company of its rights and
remedies pursuant

Page 4 of 9

--------------------------------------------------------------------------------






to this letter agreement shall not be construed as a waiver of any other rights
or remedies that it may possess. Any breach by you of this paragraph 8, or of
Sections 7, 8, 9, and 10 of your Employment Agreement, shall be grounds for
termination of any payments to be made or benefits to be delivered hereunder.
Additionally, in the event of any such breach, you agree to repay the Company
the gross amount of any payments and benefits described in paragraphs 2, 3(a)
and 6 of this letter agreement that you previously received pursuant to this
letter agreement (including reimbursement of the benefits you received under
paragraph 6 of this letter agreement), that you would not have been entitled to
receive absent this letter agreement.
9.    General Release. For and in consideration of the payments and promises set
forth in this letter agreement, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, you hereby release, acquit, and
forever discharge the Company, and all its affiliates, parents, subsidiaries,
partners, joint venturers, owners, and shareholders, and all of their officers,
directors, employees, representatives, and agents, and all successors and
assigns thereof (each a “Released Party”), from any and all claims, charges,
complaints, demands, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, entitlements,
costs, losses, debts, and expenses (including attorneys’ fees and legal
expenses), of any nature whatsoever, known or unknown, which you now have, had,
or may hereafter claim to have had against the Company or any other Released
Party, of any kind or nature whatsoever, arising from any act, omission,
transaction, matter, or event which has occurred or is alleged to have occurred
through the Retirement Date and that is relating in any way to your employment
with the Company or any Released Party, or the conclusion of that employment,
whether such claims are now known or are later discovered.
The claims knowingly and voluntarily released herein include, but are not
limited to, claims under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans with Disabilities
Act, the Family and Medical Leave Act, the Fair Labor Standards Act or other
federal or state wage and hour laws, the Employee Retirement Income Security
Act, claims for breach of contract, infliction of emotional distress, claims
under any other federal or state law pertaining to employment or employment
benefits, and any other claims of any kind based on any contract, tort,
ordinance, regulation, statute, or constitution; provided, however, that nothing
in this letter agreement shall be interpreted to release any claims which you
may have for workers compensation benefits or any claims or liabilities for
indemnification arising from your acts and/or omissions as an officer or
director of the Company to the extent provided by law or the governing documents
of the Company. You acknowledge that this letter agreement is a complete defense
and shall constitute a full and final bar to any claim by you based on any act,
omission, transaction, matter, or event which has occurred or is alleged to have
occurred through the Retirement Date.
10.    Cooperation; Non-Disparagement.
(a)    You agree to provide assistance to the Company and its advisors in
connection with any audit, investigation or administrative, regulatory or
judicial proceeding involving matters within the scope of your duties and
responsibilities to the Company during your employment with the Company, or as
to which you otherwise have knowledge (including being available to the

Page 5 of 9

--------------------------------------------------------------------------------






Company upon reasonable notice for interviews and factual investigations, and
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process). In the event that the
Company requires your assistance in accordance with this section, the Company
shall reimburse you for reasonable out-of-pocket expenses (including travel,
lodging and meals) incurred by you in connection with such assistance, subject
to reasonable documentation and compliance with the Company’s standard expense
reimbursement policy.
(b)    You further agree not to make any statement or take any action that
criticizes or disparages the Company, any Released Party or their parents,
subsidiaries or affiliates, their employees, officers, directors,
representatives and agents, their management or their practices or that disrupts
or impairs their normal operations; and the Company agrees not to make any
statement or take any action that criticizes or disparages you, except that
nothing in this letter agreement shall be interpreted to limit either of our
rights to confer with counsel or to provide truthful testimony pursuant to
subpoena, notice of deposition or as otherwise required by law. This provision
is in addition to, and not in lieu of, the substantive protections under
applicable law relating to defamation, libel, slander, interference with
contractual or business relationships, or other statutory, contractual, or tort
theories.
11.    Receipt and Effective Date. You acknowledge that you have read and
understand this letter agreement, that you are hereby provided a period of
twenty-one (21) calendar days to consider its terms, and that you are hereby
advised in writing to discuss its terms with an attorney or other advisor before
executing the letter agreement, and that your execution is purely voluntary.
This letter agreement will not become effective and enforceable until seven (7)
days after your execution, which must occur after the Retirement Date and on or
before the expiration of the twenty-one (21) calendar days you are being
provided to consider its terms. Additionally, you agree to re-execute this
letter agreement after the Termination Date so that the general release set
forth in paragraph 9 above shall cover the period through the Termination Date.
You further understand that you may revoke this letter agreement within seven
(7) calendar days after either date you have signed it by delivering written
notice of revocation to Valerie C. Benjamin at 1375 Peachtree Street, Atlanta,
Georgia 30309. If the end of such revocation period falls on a Saturday, Sunday
or legal holiday in the State of Georgia, the revocation period shall be
extended until the next day that is not a Saturday, Sunday or legal holiday in
the State of Georgia. Notwithstanding anything contained herein to the contrary,
you understand and agree that, if you fail to sign this letter agreement after
the Retirement Date and on or before the expiration of the twenty-one (21)
calendar days thereafter, or if you revoke the letter agreement before the
expiration of the applicable revocation period, this letter agreement shall be
canceled and void and neither party shall have any rights or obligations arising
under it, and you will not be entitled to receive any payments or benefits under
this letter agreement not otherwise payable absent this letter agreement.
Notwithstanding any other provision of this letter agreement, no payments or
benefits shall be made under paragraphs 2, 3(a) and 6 hereunder for the thirty
(30) days immediately following the Retirement Date (if any would have been
made). Any payments to be made or benefits to be delivered (including the
vesting set forth in Section 6) during such thirty (30) days will be delayed
until the expiration of such thirty (30) days period. Any payments that would
otherwise have been paid during that time shall be accumulated and paid in a
lump sum immediately after the expiration of such period. Any benefit to be
delivered during such time may be continued at your expense, with you having the
right to

Page 6 of 9

--------------------------------------------------------------------------------






reimbursement immediately after the expiration of such period. You further
acknowledge that the payments and benefits set forth in paragraphs 2, 3(a) and 6
herein would not be otherwise payable or deliverable in the absence of your
agreement of the General Release in paragraph 9. Additionally, notwithstanding
anything contained herein to the contrary, if you fail to re-execute this letter
agreement after the Termination Date and on or before the expiration of
twenty-one (21) calendar days thereafter, or if you revoke the re-execution of
the letter agreement before the expiration of the applicable revocation period,
this letter agreement shall be cancelled and void, and neither party shall have
any rights or obligations arising under it, and you agree that (i) you will not
be entitled to receive any further payments or benefits under this letter
agreement not otherwise payable absent this letter agreement and (ii) repay the
Company the gross amount of any payments or benefits described in paragraphs 2,
3(a) and 6 of this letter agreement (including reimbursement of the benefits you
received under paragraph 6 of this letter agreement) that you have previously
received under this letter agreement that you would not have been entitled to
receive absent this letter agreement.
12.    Severability. Except as set forth below, the terms, conditions,
covenants, restrictions, and other provisions contained in this letter agreement
are separate, severable, and divisible. If any term, provision, covenant,
restriction, or condition of this letter agreement or part thereof, or the
application thereof to any person, place, or circumstance, shall be held to be
invalid, unenforceable, or void, the remainder of this letter agreement and such
term, provision, covenant, or condition shall remain in full force and effect to
the greatest extent practicable and permissible by law, and any such invalid,
unenforceable, or void term, provision, covenant, or condition shall be deemed,
without further action on the part of the parties hereto, modified, amended,
limited, or deleted to the extent necessary to render the same and the remainder
of this letter agreement valid, enforceable, and lawful.
13.    Taxes. You shall be responsible for any tax consequences of any payments
made or benefits delivered pursuant to this letter agreement, except for any
applicable taxes that the Company withholds and except as provided in paragraph
21 hereof. You acknowledge and agree that the Company is not undertaking to
advise you with respect to any tax consequences of this letter agreement, and
that you are solely responsible for determining those consequences and
satisfying all of your applicable tax obligations resulting from any payments
described herein.
14.    Assignment. Your rights and obligations under this letter agreement are
personal to you and may not be transferred by you by assignment or otherwise.
15.    Non-Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power, or privilege
hereunder or under law shall constitute a waiver of that right, power, or
privilege or of the same right, power, or privilege in any other instance. Any
waiver by either party hereto must be contained in a written instrument signed
by the party to be charged with such waiver and, in the case of the Company, by
its then Chief Executive Officer.
16.    Acknowledgments. You acknowledge that you have read this letter agreement
and understand its terms. You have been provided with a full and fair
opportunity to consult with an attorney of your choosing and to obtain any and
all advice you deem appropriate with respect to

Page 7 of 9

--------------------------------------------------------------------------------






this letter agreement. In light of the foregoing, you are satisfied with the
terms of this letter agreement and agree that its terms are binding upon you.
17.    Non-Disclosure. You covenant and agree that you will not disclose the
existence or terms of this letter agreement to any person except (i) licensed
attorney(s) for the purpose of obtaining legal advice, (ii) licensed or
certified accountant(s) for purposes of preparing tax returns or other financial
services, (iii) proceedings to enforce the terms of this letter agreement, or
(iv) as otherwise required by law or court order. However, nothing herein shall
limit your ability to confer with legal counsel, to testify truthfully under
subpoena or court order, or to cooperate with an investigation by a municipal,
state or federal agency for enforcement of laws, and you may disclose the
existence or terms of this letter agreement to your spouse or other immediate
family, including your parents, provided you take reasonable measures to assure
that she or they do not disclose the existence or terms of this letter agreement
to a third party, except as otherwise allowed herein. The foregoing
non-disclosure will not apply to the existence and terms of this letter
agreement on and after, but only to the extent that, they become public
knowledge upon any filing with the SEC.
18.    Previous Agreements. This letter agreement supercedes any previous
agreement(s), whether written or oral, that you may have had with the Company or
any parent, subsidiary or affiliate, including your Employment Agreement, and
any other such agreement is merged into and extinguished by this letter
agreement, except as expressly provided otherwise in this letter agreement.
19.    Governing Law and Interpretation. This letter agreement shall be deemed
to be made in, and in all respects shall be interpreted, construed, and governed
by and in accordance with the laws of the State of Georgia, notwithstanding any
choice of law provisions otherwise requiring application of other laws. It shall
be interpreted according to the fair meaning of the terms herein and not
strictly in favor of, or against, either party.
20.    Amendments. No amendment or modification of this letter agreement shall
be binding or effective for any purpose unless made in a writing signed by the
party against whom enforcement of such amendment or modification is sought.
21.    Section 409A. Notwithstanding any other provision of this letter
agreement, it is intended that any payment or benefit provided hereto that is
considered nonqualified deferred compensation subject to Section 409A of the
Code will be provided and paid in a manner, and at such time and in such form,
as complies with the applicable requirements of Section 409A of the Code. For
purposes of this letter agreement, all rights to payments and benefits hereunder
will be treated as rights to a series of separate payments and benefits to the
fullest extent allowable by Section 409A of the Code. To the extent that you
incur liability for excise taxes, penalties or interest under Section 409A of
the Code because any nonqualified deferred compensation plan of the Company
fails to comply with Section 409A, the Company will make a special reimbursement
payment to you equal to the sum of (i) your liability for excise taxes,
penalties or interest under Section 409A and (ii) all taxes attributable to the
special reimbursement payment, at the time such taxes, penalties and interest
are required to be remitted to the applicable authorities and by the end of your
taxable year next following the year in which the taxes that are the subject of
the audit or litigation are remitted to the taxing authorities or, where no such
taxes are remitted, the end of your

Page 8 of 9

--------------------------------------------------------------------------------






taxable year following the year in which the audit is completed or there is a
final and non-appealable settlement or resolution of the litigation.
22.    Beneficiary. You may designate one or more individuals or entities as
your beneficiary under this letter agreement and change any prior beneficiary
designation, so long as such designation or change in designation is in writing
and delivered to Valerie C. Benjamin or her successor, at the address set forth
in paragraph 11 above, prior to your death. In the absence of a valid
beneficiary designation, or should your designated beneficiary predecease you,
your estate shall be your beneficiary. Your beneficiary shall be entitled to
receive any payments owed to you after your death, and to exercise any rights
you had prior to your death, to the extent such payments or rights are to
continue after your death.
Please sign and date in the first space below to accept the terms of this letter
agreement and return the executed letter agreement to me for the Company’s
files.
Additionally, for purposes of paragraphs 9 and 11 of this Agreement, in order
for this letter agreement to become effective and enforceable, you agree that
following the Termination Date you will again sign, date and have notarized the
letter agreement in the second space below, which executed letter agreement
shall also be returned to me.

Page 9 of 9

--------------------------------------------------------------------------------






If you have any questions, please let me know.
Sincerely,
By: /s/ Susan D. Bowick
Lead Director


Acknowledged and Agreed:


By: /s/ Rolla P. Huff
Rolla P. Huff


Date: December 23, 2014


* * * * * * *


IN WITNESS WHEREOF, the undersigned has signed and executed this letter
agreement on the date set forth below as an expression of his intent to be bound
by the foregoing terms of this letter agreement, including without limitation
the general release set forth in paragraph 9 of the letter agreement, except
that the words “Retirement Date” shall be replaced by the words “Termination
Date” throughout such paragraph 9 in connection with the re-execution of this
letter agreement.




By:                             
Rolla P. Huff


Date:                             




Sworn to and subscribed
before me this _______ day
of _______________, ______.




________________________________________________
Notary Public
[Seal]


Exhibit A


Company Stock Options




Grant Date
Grant Type
Granted
Grant Price
Unvested
Shares Vesting
 
 
 
 
 
 
2/16/2012
NQ
708,935
$7.51
531,702
531,702
 
 
 
 
 
 
2/16/2012
ISO
53,260
$7.51
39,945
39,945
 
 
 
 
 
 
2/20/2013
NQ
924,729
$6.08
924,729
924,729
 
 
 
 
 
 
2/20/2013
ISO
16,447
$6.08
16,447
16,447
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Stock Options Vesting
1,512,823















Exhibit B


Company RSUs






Grant Date
Grant Type
Granted
Performance or Service Vesting
Performance Period Ends
Unvested
Shares Vesting
 
 
 
 
 
 
 
2/7/2011
RSU
128,572
Service
NA
42,857
42,857
 
 
 
 
 
 
 
2/7/2011
PSA
128,571
Performance
12/31/2011
128,571
128,571
 
 
 
 
 
 
 
2/16/2012
PSA
124,834
Performance
12/31/2013
89,880
TBD*
 
 
 
 
 
 
 
2/16/2012
PSA
41,611
Performance
12/31/2014
41,611
41,611
 
 
 
 
 
 
 
2/16/2012
PSA
276,316
Performance
12/31/2013
276,316
TBD*
 
 
 
 
 
 
 
 
 
 
 
 
Total RSUs
Vesting
213,039 + TBD*







______________________


*Dependent on level of satisfaction of 2013 performance criteria as determined
by the Leadership and Compensation Committee
Exhibit C


Employment Agreement





Page 10 of 9